DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group II, Claims 12 – 20 in the reply filed on 4/6/2021 is acknowledged. Claims 1 – 11 were canceled.

Claim Analysis
3.	Summary of Claim 12:
A method for recycling a cellulose waste containing cellulose, the method comprising: 

hydrolyzing the cellulose waste such that the cellulose in the hydrolyzed cellulose waste has a degree of polymerization of about 240 to about 860; 

dissolving the cellulose in the hydrolyzed cellulose waste having the degree of polymerization of about 240 to about 860 in an aqueous solution containing (i) an alkali of sodium hydroxide (NaOH), lithium hydroxide (LiOH), or potassium hydroxide (KOH) and (ii) urea ((NH2)2CO) to produce a cellulose solution containing dissolved cellulose from the cellulose waste; 

and extruding the cellulose solution containing the dissolved cellulose into a coagulation bath containing a coagulant configured to coalesce the dissolved cellulose in the extruded solution, thereby reforming the dissolved cellulose from the cellulose waste into a regenerated fiber or film.

 
Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Selin et al. (US Patent 4,526,620 as listed on the IDS dated 11-11-2019) in view of Luo et al. (US PG Pub 2002/0036070 A1 as listed on the IDS dated 11-11-2019).
	Regarding claims 12 and 14, Selin et al. teach a method of dissolving cellulose carbamate in an alkali solution, wherein the alkali solution comprises sodium hydroxide, potassium hydroxide or lithium hydroxide with the addition of urea (col. 2 lines 33-55) thereby reading on the step of dissolving in an aqueous solution as required by the instant claim, wherein the cellulose carbamate solution is spun into an acid precipitation bath which causes precipitation of the cellulose carbamate  (col. 1 lines 50-55) thereby reading on the step of extruding the cellulose solution into a coagulation bath as required by the instant claim, wherein the solution from the acid precipitation bath is extruder into a film or fibers (col. 2 line 30) thereby reading on the reforming the dissolved cellulose into a fiber or film as required by the instant claim.
	Selin et al. do not teach the step of hydrolyzing the cellulose such that the cellulose has a degree of polymerization of 240 to 860. Selin et al. are further silent on the cellulose being recycled cellulose waste. 
	Luo et al. teach regenerated cellulose for the production of fibers [0003], wherein the regenerated cellulose modified to a degree of polymerization of about 300-1000, most preferably about 600, wherein the degree of polymerization is obtained through hydrolysis, wherein the hydrolysis is acid hydrolysis and wherein the acid is sulfuric acid [0027]. Luo et al. offer the motivation of using regenerated cellulose having this degree of polymerization due to its ability to affect allowable cellulose concentration and ultimate throughput rate [0019]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the regenerated cellulose having a degree of polymerization of 600 as taught by Luo et al. in the method of Selin et al., thereby arriving at the claimed invention.

Regarding claims 14 and 17-18, Luo et al. teach the cellulose is contacted with sulfuric acid during acid hydrolysis [0027]. 
Selin et al. in view of Luo et al. do not particularly teach adjusting one of a hydrolyzing time, temperature or concentration of the sulfuric acid or enzyme such that the hydrolyzed cellulose has a degree of polymerization of about 240 to about 860. Regarding claim 17, Selin et al. in view of Luo et al. are silent on the particular temperature and concentration as required by the instant claim.
However, the hydrolyzing time, temperature and concentration of the sulfuric acid will affect the degree of polymerization of the cellulose. Therefore, the hydrolyzing time, temperature and concentration of the sulfuric acid can be optimized to reach the desired degree of polymerization via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the hydrolyzing time, temperature and concentration of the sulfuric acid for the intended application via a routine optimization, thereby obtaining the present invention.


6.	Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Selin et al. (US Patent 4,526,620 as listed on the IDS dated 11-11-2019) in view of Luo et al. (US PG Pub 2002/0036070 A1 as listed on the IDS dated 11-11-2019) as set forth above for claims 12-14 and 17-18 and further in view of von der Eltz (US Patent 5,609,676 as listed on the IDS dated 11-11-2019).
Regarding claims 15-16 and 19-20, Selin et al. in view of Luo et al. teach the method of claim 12 as set forth above and incorporated herein by reference. 
Selin et al. in view of Luo et al. do not particularly teach the cellulose containing a dye and reforming the dissolved cellulose into a regenerated fiber without removing the dye from the cellulose waste, the regenerated fiber having an intrinsic color. Regarding claim 16, Selin et al. in view of Luo et al. are further silent on the second dye.
von der Eltz teach a process which comprises suspending a dyed cellulose material in an alkali metal hydroxide solution thereby recycling cellulosic waste textiles into similarly colored or colorless fiber materials (claim 1) wherein the dyes are selected from monoazo, disazo, polyazo, among others (claim 5) thereby reading on the first and the second dye as required by the instant claim. von der Eltz offer the motivation of using a method comprising a dyed cellulose material due to its ability to produce fibers or films of waste textiles sorted by color (col. 1 line 34). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the first and second dye of von der Eltz in the process of Selin et al. in view of Luo et al., thereby arriving at the claimed invention.
  
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763